    Case 1:19-cr-20402-MGC Document 5 Entered on FLSD Docket 06/26/2019 Page 1 of 3


AO 472 (Rev,11/16)OrderofDetentionPendingTrial

                                  U NITED STATES D ISTRICT C OIJRT
                                                             forthe
                                                  Southern DistrictofFlorida

                 United StatesofA m erica                      )
                             V.                                )
             JO RG E RAM ON HERNANDEZ,                         ) caseNo. 19-03014-mj
                                                               )
                          Defendant                            )
                                  ORDER OF DETENTIO N PENDIN G TRIA L
                                                 PartI-Eligibility forD etention

     Upon the

             / MotionoftheGovernmentattorneypursuantto18U.S.
                                                           C.j3142(9(1),or
             (
             7 MotionoftheGovernmentorCourt'sownmotionpursuantto18U.S.C.j31424942),
theCourtheld adetention hearing and found thatdetentioniswarranted. Thisordersetsforththe Court'sfindingsoffact
andconclusionsoflaw,asrequiredby 18U.S.C.j3142(i),inadditiontoanyothertindingsmadeatthehearing.
                         Part11-FindingsofFaetandLaw asto Presumptionsunderj3142(e)
  O A.RebuttablePresumption ArisesUnder18U.S.C.j3142(e)(2)(previousviolator):Thereisarebuttable
     presumption thatno condition orcombination ofconditionswillreasonably assurethesafety ofany otherperson
     and thecommunity becausethe following conditionshavebeenmet:
          O (1)thedefendantischargedwithoneofthefollowingcrimesdescribed in 18U.S.C.j314249(1):
              O (a)acrimeofviolence,aviolationof18U.S.C.j1591,oranoffenseIistedin 18U.S.C.
                j2332b(g)(5)(B)forwhichamaximum term ofimprisonmentof10yearsormoreisprescribed;or
                (D (b)an offense forwhichthemaximum sentence islife imprisonmentordeath;or
                O (c)anoffenseforwhichamaximum term ofimprisonmentof10yearsormoreisprescribedinthe
                  ControlledSubstancesAct(21U.S.C.jj801-904),theControlledSubstanceslmportandExportAct
                  (21U.S.C.jj951-971),orChapter705ofTitle46,U.S.C.(46U.S.C.jj70501-70508);or
              (D(d)anyfelonyifsuchpersonhasbeenconvictedoftwoormoreoffensesdescribedinsubparagraphs
                 (a)through(c)ofthisparagraph,ortwoormoreStateorlocaloffensesthatwouldhavebeenoffenses
                 describedinsubparagraphs(a)through(c)ofthisparagraphifacircumstancegivingrisetoFederal
                jurisdictionhadexisted,oracombinationofsuchoffenses;or
              ED (e)any felonythatisnototherwiseacrimeofviolencebutinvolves:
                 (i)aminorvictim;(ii)thepossessionofatirearm ordestructivedevice(asdefinedin l8U.S.C.j921);
                 (iii)anyotherdangerousweapon;or(iv)afailuretoregisterunderl8U.S.C.j2250;and
          O (2)the defendanthaspreviously been convictedofaFederaloffensethatisdescribed in 18 U.S.C.
            j3142(9(1),orofaStateorlocaloffensethatwouldhavebeensuchanoffenseifacircumstancegivingrise
            toFederaljurisdictionhadexisted;and
          (
          D (3)theoffensedescribedinparagraph(2)aboveforwhichthedefendanthasbeenconvictedwas
             committed whilethedefendantwason releasepending trialforaFederal,State,orlocaloffense;and
          O (4)aperiodofnotmorethan fiveyearshaselapsedsincethe dateofconviction,orthe releaseofthe
            defendantfrom imprisonment,fortheoffensedescribedinparagraph(2)above,whicheveristater.

                                                                                                       Page lof 3
     Case 1:19-cr-20402-MGC Document 5 Entered on FLSD Docket 06/26/2019 Page 2 of 3


AO 472Z (Re
 '    -
            v,1l/16)OrderofDetenti
          ...
                                 onPendingTrial
     V B.RebuttablePresumptionArisesUnder18U.S.C.j3142(e)(3)(narcotics,hrearm,otheroffenses):Thereisa
          rebuttablepresum ptionthatno condition orcombination ofconditionswillreasonably assuretheappearanceofthe
          defendantasrequiredand the safety ofthecommunity becausethere isprobable causeto believethatthedefendant
          committed oneormoreofthefollowingoffenses:
               W (l)anoffenseforwhichamaximum term ofimprisonmentof10yearsormoreisprescribedinthe
                 ControlledSubstancesAct(21U.S.C.jj801-904),theControlledSubstanceslmportandExportAct(21
                 U.S.C.jj951-971),orChapter705ofTitle46,U.S.C.(46 U.S.C.jj70501-70508);
               O (2)anoffenseunder18U.S.C.jj924(c),956(a),or2332b;
               O (3)anoffenselistedin l8U.S.C.j2332b(g)(5)(B)forwhichamaximum term ofimprisonmentof10years
                  ormoreisprescribed)
               O (4)anoffenseunderChapter77ofTitle18,U.S.C.(18U.S.C.jj1581-1597)forwhichamaximum term of
                  imprisonmentof20yearsormore isprescribed;or
               I
               D (5)anoffenseinvolvingaminorvictim under18U.S.C.jj 1201,1591,2241,2242,2244(a)(l),2245,
                 2251,2251A,2252(a)(l),2252(a)(2),2252(a)(3),2252A(a)(1),2252A(a)(2),2252A(a)(3),2252A(a)(4),
                  2260,2421,2422,2423,or2425.

     V C.ConclusionsRegardingApplicabilityofAnyPresumptionEstablishedAbove

               (
               ; Thedefendanthasnotintroducedsufficientevidencetorebutthepresumptionabove,anddetentionis
                  ordered onthatbasis.(Part1Ilneednotbecompleted.
                                                                )

                  OR

               I
               D Thedefendanthaspresentedevidence sufticientto rebutthepresumption,butafterconsideringthe
                 presumption and the otherfactorsdiscussedbelow,detention iswarranted.

                                 PartIII-A nalysisand Statem entoftheR easonsforDetention

      Afterconsideringthefactorssetforthin 18U.S.C.j3142(g)andtheinformationpresentedatthedetentionhearing,
theCourtconcludesthatthe defendantmustbedetained pendingtrialbecausethe Governmenthasproven:

     W Byclearandconvincingevidencethatnoconditionorcombinationofconditionsofreleasewillreasonablyassure
          thesafetyofany otherperson and thecom m unity.

     O Byapreponderanceofevidence thatnocondition orcombination ofconditionsofreleasewillreasonably assure
       thedefendant'sappearanceasrequired.

ln additionto any tindingsmadeon therecord atthehearing,thereasonsfordetention includethefollowing:

          Z Weightofevidenceagainstthedefendantisstrong
          7 Subjecttolengthyperiodofincarcerationifconvicted
          V Priorcriminalhistory
           E
           D   Participation in crim inalactivity w hileon probation,parole,orsupervision
          I
          D    History ofviolence oruseofweapons
           E
           D   History ofalcoholorsubstanceabuse
           O   Lack ofstable employment
          (
          D    Lackofstableresidence
          (D   LackofGnancially responsiblesureties


                                                                                                            Page2 of 3
  Case 1:19-cr-20402-MGC Document 5 Entered on FLSD Docket 06/26/2019 Page 3 of 3


AO 472 (Rev.l1/16)OrderofDetentionPendingTri
                                           al                                                 .                   .   O   -K L=

        E
        3 Lack ofsignificantcommunity orfamily tiestothisdistrict
        (
        D Signiticantfamily orothertiesoutsidetheUnited States
        O Lack oflegalstatusin theUnited States
        O Subjecttoremovalordeportationafterservinganyperiodofincarceration
        (
        D Priorfailureto appearin courtasordered
        O Priorattemptts)toevade1aw enforcement
        O Useofaliastes)orfalsedocuments
        I
        D Background information unknownorunverified
        I
        D Priorviolationsofprobation,parole,orsupervised release

OTHER REASONS OR FURTHER EXPLANATION:
 Atthe ti
        m e ofthe instantalleged offenses,the Defendantwas Ii   ving in a hal
                                                                            fwayhouse and servi
                                                                                              ng the finalportion ofa prison
 sentence on a convictionfora similaroffense in Case No.15-20755-CR-MORENO.Both the priorconvicti       on and the currentoffense
 involved possession witb intentto di
                                    stribute synthetic narcoticsfrom China.
 Here,allegedl  y using a computerbel onging to his employer,Defendantnegoti
                                                                           ated and compl eted atIeastthree purchasesof
 ephylone,a synthetic drug similarto MDMA,from China.The Governmentproffered evi    dence thatthere are emailcommuni  cati
                                                                                                                         ons
 verifying the transactions,and W estern Uni
                                           on paymentrecordsforthe transactions.Further,in a post-Miranda interview,the
 Defendantadmitted to purchasing 1,250 grams ofephyl    one from Chinaoverthree separate occassions from March to Jul
                                                                                                                    y 2018
 (whileDefendantwasIivinginahal
                              fwayhouse pursuanttohi
                                                   spri
                                                      orconvicti
                                                               on).

 Whilethisisa casewheredetentionispresumedpursuantto 18U.S.C.j3142(e)(3),theDefendanthasneverthelessfailedtorebut
 the Government' s pri
                     m a faci
                            e presumpti on.Hi
                                            s cooperation wi
                                                           ththe governmentbegan only aftercommitti
                                                                                                  ng the alleged offenses and
 appeared to be in response to his fearthathe was undergovernmentsurveill
                                                                        ance and thatthe governmentwasalreadyaware the
 crime.
 Accordingly,the Undersigned findsthatthere is no condi
                                                      tion orcombinati
                                                                     onofconditi
                                                                               ons ofrel
                                                                                       ease willreasonably assure the safety
 ofany otherperson andthe community and detention iswarranted.




                                         PartIV -DireetionsR egarding Detention

Thedefendantisremandedto thecustodyoftheAttorneyGeneralorto theAttorney General'sdesignated representativefor
confinementinacorrectionsfacility separate,totheextentpracticable,from personsawaitingorservingsentencesorbeing
held in custody pending appeal. Thedefendantmustbe afforded a reasonable opportunity forprivate consultation with
defense counsel. On orderofacourtofthe United Statesoron requestofan attorney fortheGovernm ent,theperson in
chargeofthecorrectionsfacility mustdeliverthedefendantto aUnited StatesM arshalforthe purposeofan appearance in
connectionwith acourtproceeding.

DatC:              06/26/2019                                               = '
                                                                           UnitedStattsMagistrateJudge



                                                                                                                           Page3of 3
